*757Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered June 21, 2002, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
In satisfaction of a multicount indictment, defendant, who was 18 years old at the time of the charged crimes, pleaded guilty to the reduced charge of rape in the third degree. At sentencing, County Court denied defendant youthful offender status and imposed the agreed-upon sentence of 1 to 3 years in prison. Defendant appeals, contending that the court abused its discretion in failing to adjudicate him a youthful offender in light of, among other things, his abusive family situation.
We disagree. Whether to grant youthful offender status rests within the discretion of the sentencing court (see People v Chappelle, 282 AD2d 881, 881-882 [2001]; People v Annette, 262 AD2d 670 [1999]; People v Roy, 245 AD2d 878 [1997]). Inasmuch as the record reflects that County Court appropriately considered the circumstances of the crime involving a 14-year-old girl, that defendant had been granted youthful offender status on two prior occasions and given the recommendation of the probation department in denying defendant’s status as a youthful offender, we find no abuse of the court’s discretion in denying defendant youthful offender status.
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.